

	

		II

		109th CONGRESS

		1st Session

		S. 1691

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 13, 2005

			Mr. Craig (for himself

			 and Mr. Sessions) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend selected statutes to clarify

		  existing Federal law as to the treatment of students privately educated at home

		  under State law.

	

	

		1.Short titleThis Act may be cited as the

			 Home School Non-Discrimination Act of

			 2005.

		2.FindingsCongress finds as follows:

			(1)The right of parents to direct the

			 education of their children is an established principle and precedent under the

			 United States Constitution.

			(2)Congress, the President, and the Supreme

			 Court, in exercising their legislative, executive, and judicial functions,

			 respectively, have repeatedly affirmed the rights of parents.

			(3)Education by parents at home has proven to

			 be an effective means for young people to achieve success on standardized tests

			 and to learn valuable socialization skills.

			(4)Young people who have been educated at home

			 are proving themselves to be competent citizens in postsecondary education and

			 the workplace.

			(5)The rise of private home education has

			 contributed positively to the education of young people in the United

			 States.

			(6)Several laws, written before and during the

			 rise of private home education, are in need of clarification as to their

			 treatment of students who are privately educated at home pursuant to State

			 law.

			(7)The United States Constitution does not

			 allow Federal control of homeschooling.

			3.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)private home education, pursuant to State

			 law, is a positive contribution to the United States; and

			(2)parents who choose this alternative

			 education should be encouraged within the framework provided by the United

			 States Constitution.

			4.Clarification of

			 provisions on institutional and student eligibility under the

			 Higher Education Act of

			 1965

			(a)Clarification

			 of institutional eligibilitySection 101(a)(1) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1001(a)(1)) is amended by inserting meeting the

			 requirements of section 484(d)(3) or after only

			 persons.

			(b)Clarification

			 of student eligibilitySection 484(d) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1091(d)) is amended by striking the heading and inserting

			 Satisfaction of Secondary

			 Education Standards.

			5.Clarification of

			 absence of consent for initial evaluation under the Individuals with

			 Disabilities Education ActSection 614(a)(1)(D)(ii)(I) of the

			 Individuals with Disabilities Education Act (20 U.S.C.

			 1414(a)(1)(D)(ii)(I)) is amended to read as follows:

			

				(I)For initial

				evaluationA local

				educational agency may pursue the initial evaluation of a child by utilizing

				the procedures described in section 615, except to the extent inconsistent with

				State law relating to parental consent for an initial evaluation under clause

				(i)(I), only if the child is enrolled in public school or is seeking to be

				enrolled in public

				school.

				.

		6.Clarification of the

			 Coverdell education savings account as to its applicability for expenses

			 associated with students privately educated at home under state law

			(a)In

			 generalParagraph (4) of

			 section 530(b) of the Internal Revenue Code of 1986 (relating to qualified

			 elementary and secondary education expenses) is amended by adding at the end

			 the following new subparagraph:

				

					(C)Special rule

				for home schoolsFor purposes

				of clauses (i) and (iii) of subparagraph (A), the terms public, private,

				or religious school and school shall include any home

				school which provides elementary or secondary education if such school is

				treated as a home school or private school under State

				law.

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			7.Clarification of

			 Section 444 of the General Education

			 Provisions Act as to publicly held records of students privately educated at

			 home under state lawSection

			 444 of the General Education Provisions Act (20 U.S.C. 1232g; also referred to

			 as the Family Educational Rights and Privacy Act of 1974) is amended—

			(1)in subsection (a)(5), by adding at the end

			 the following:

				

					(C)For students in non-public education

				(including any student educated at home or in a private school in accordance

				with State law), directory information may not be released without the written

				consent of the parents of such

				student.

					;

			(2)in subsection (a)(6), by striking ,

			 but does not include a person who has not been in attendance at such agency or

			 institution. and inserting , including any non-public school

			 student (including any student educated at home or in a private school as

			 provided under State law). This paragraph shall not be construed as requiring

			 an educational agency or institution to maintain education records or

			 personally identifiable information for any non-public school student.;

			 and

			(3)in subsection (b)(1), by striking

			 subparagraph (F) and inserting the following:

				

					(F)organizations conducting studies for, or on

				behalf of, educational agencies or institutions for the purpose of developing,

				validating, or administering predictive tests, administering student aid

				programs, and improving instruction, if—

						(i)such studies are conducted in such a manner

				as will not permit the personal identification of students and their parents by

				persons other than representatives of such organizations and such information

				will be destroyed when no longer needed for the purpose for which it is

				conducted; and

						(ii)for students in non-public education,

				education records or personally identifiable information may not be released

				without the written consent of the parents of such

				student.

						.

			8.Clarification of

			 eligibility for students privately educated at home under state law for the

			 Robert C. Byrd Honors Scholarship ProgramSection 419F(a) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1070d–36(a)) is amended by inserting (or a home school, whether

			 treated as a home school or a private school under State law) after

			 public or private secondary school.

		9.Clarification of the

			 Fair Labor Standards Act as applied to students privately educated at home

			 under state lawSection 3(l)

			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended by

			 adding at the end the following: The Secretary shall extend the hours

			 and periods of permissible employment applicable to employees between the ages

			 of 14 and 16 years of age who are privately educated at a home school (whether

			 the home school is treated as a home school or a private school under State

			 law) beyond such hours and periods applicable to employees between the ages of

			 14 and 16 years of age who are educated in traditional public

			 schools..

		10.Recruitment and

			 enlistment of home schooled students in the Armed Forces

			(a)Policy on

			 recruitment and enlistment

				(1)In

			 generalThe Secretary

			 concerned shall prescribe a policy for the recruitment and enlistment of home

			 schooled students in the Armed Force or Armed Forces under the jurisdiction of

			 such Secretary.

				(2)Uniformity

			 across the armed forcesThe

			 Secretary of Defense shall ensure that the policies prescribed under paragraph

			 (1) apply, to the extent practicable, uniformly across the Armed Forces.

				(b)ElementsThe policy under subsection (a) shall

			 include the following:

				(1)An identification of a graduate of home

			 schooling for purposes of recruitment and enlistment in the Armed Forces that

			 is in accordance with the requirements described in subsection (c).

				(2)Provision for the treatment of graduates of

			 home schooling with Tier I status with no practical limit with regard to

			 enlistment.

				(3)An exemption of graduates of home schooling

			 from the requirement for a secondary school diploma or its recognized

			 equivalent (GED) as a precondition for enlistment in the Armed Forces.

				(c)Home school

			 graduatesIn identifying a

			 graduate of home schooling for purposes of subsection (b), the Secretary

			 concerned shall ensure that the graduate meets each of the following

			 requirements:

				(1)The home school graduate has taken the

			 Armed Forces Qualification Test and scored 50 or above.

				(2)The home school graduate has provided the

			 Secretary concerned with—

					(A)a signed home school notice of intent form

			 that conforms with the State law of the State where the graduate resided when

			 the graduate was in home school; or

					(B)a home school certificate or diploma

			 from—

						(i)the parent or guardian of the graduate;

			 or

						(ii)a national curriculum provider.

						(3)The home school graduate has provided the

			 Secretary concerned with a copy of the graduate's transcript for all secondary

			 school grades completed. The transcript shall—

					(A)include the enrollment date, graduation

			 date, and type of curriculum; and

					(B)reflect successful completion of the last

			 full academic year of schooling from the home school national curriculum

			 provider, parent, or guardian issuing the home school certificate or diploma or

			 home school notice of intent form.

					(4)The home school curriculum used by the home

			 school graduate involved parental instruction and supervision and closely

			 patterned the normal credit hours per subject as used in a traditional

			 secondary school.

				(5)The home school graduate has provided the

			 Secretary concerned with a third party verification letter of the graduate's

			 home school status by the Home School Legal Defense Association or a State or

			 county home school association or organization.

				(d)Secretary

			 concerned definedIn this

			 section, the term Secretary concerned has the meaning given such

			 term in section 101(a)(9) of title 10, United States Code.

			

